DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Optical element holding apparatus with orthogonally inserted holding base”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 7: It is unclear from the claim in which element the surfaces are formed, and thus is it unclear how the surfaces structurally relate to other elements of the claimed apparatus.  For the purpose of examination with regard to the prior art the claim is being interpreted as requiring that the surfaces be formed in the fixing component as though the claim read “wherein a surface of the fixing component on a side…” and “wherein a surface of the fixing component that faces the first…”, since this appears to be most consistent with the example in the disclosure (the claimed first orthogonal surface being sliding surfaces 1043 and the second orthogonal surface being abutment surface 1044 which abut with abutments 1024 in the filter base).
Claims 8-10 depend from claim 7 and inherit this indefiniteness. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (US PGPub 2015/0002730 A1).
With regard to claim 1:  Shi discloses in Figures 1-7 an apparatus which comprises: a fixing component 1 configured to fix an imaging lens (see ¶0027) and having a side surface including an opening (as can be seen in Figures 3 and 5 the fixing component 1 includes sliding groove 12 which forms an opening in the rear of the fixing component which extends from the top side to the bottom side of the fixing component); a holding frame 6 which holds an optical element (polaroid filters 4 and 5, see ¶0029); a holding base (sliding seat 3) which is configured to be inserted into the opening from a direction orthogonal to an optical axis (as shown in Figures 6-7 the sliding side moves through the opening in a direction orthogonal to the optical axis, which is into the page) and to hold the holding frame (via clamping slots 33); and a driving gear 21 which is configured to engage with an engagement portion in the holding base when the holding gear is inserted into the opening and drive the holding frame in the direction orthogonal to the optical axis of the imaging lens (by driving the holding base).  The examiner notes that the claim does not require that the holding frame be configured to move in the orthogonal direction relative to the holding base or that the driving gear be configured to drive the holding frame without also driving the holding base, which makes it reasonable to consider an indirect drive of a holding frame via a holding base as within the scope of 

With regard to claim 2: In Shi the opening in pieced through the fixing component in the direction orthogonal to the optical axis and the holding base includes a side wall that fills a space between the opening and the fixing component when an insertion of the holding base is completed in the opening (when positioned inside of the opening the space in the opening is substantially filled by the holding base, with the holding base blocking different portions of the opening depending upon which position the holding base is in, see Figure 4 showing the fixing base blocking the upper portion of the opening and the opening formed on the upper side face of the fixing component and Figure 7 showing the portion of the fixing base when blocking the lower portion of the opening and the portion of the opening in the lower side face of the fixing component.

With regard to claim 4: The engagement portion of Shi is formed in the side wall of the holding base (as best shown in Figure 5 the geared engaging portion extends down the side of holding base, reaching the end of the holding base).

With regard to claim 11: The driving gear of Shi is disclosed as being directly connected to a motor and driven by a motor, see ¶0028.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Li et al (US Patent 9,971,938 B2).
With regard to claim 7:  The fixing component of Shi includes a first orthogonal surface which is a surface on a side of the imaging lens in an internal space in the fixing component formed by the opening (the surface being the surface which faces the holding base of the filter, between the sidewalls of the open space.  Label 12 on Figure 5 ends on the surface).
Shi does not disclose the inclusion of a second orthogonal surface which faces the first orthogonal surface, that the fixing component includes a third abutment on the 
Li teaches a filter movement arrangement broadly similar to that of Shi which includes a lens fixing component 24 having a flat first surface which a moving holding base 51 faces when installed in the apparatus. Li teaches including a second orthogonal surface (labeled 2421 of Figure 2) which includes an abutment region that abuts with an abutment formed on the moving holding base (the upper surface of strip block 55).  This arrangement secures the moving holding base relative to the fixing component in the optical axis direction, as can be appreciated in Figures 4-5 and in light of the assembly discussion in column 3 lines 23-42.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the fixing component and holding base of Shi to have the overhanging guide arrangement of Li, with a second orthogonal surface in the fixing component abutting with an abutment surface in the holding base, in order to hold the holding base relative to the fixing component, replacing the slide rail arrangement of Shi (formed of elements 8, and 7) with an arrangement having fewer parts to reduce the cost of the apparatus.

Allowable Subject Matter
Claims 3 are 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination, does not disclose the claimed combination of limitations nor indicates that a person having ordinary skill in the art at the time of filing would have found them to be obvious.
With regard to claim 3: The claimed limitations make the claim interpretation relied upon to reject claim 1 no longer applicable by indicating that the holding base is brought into abutment with the fixing component in a way which causes the side wall of the holding base to be brought near to the fixing component.  While abutting is used for positioning in prior art devices, the abutment does not cause movement as claimed in a structure which could be considered to meet the claimed limitations.
With regard to claims 5-6: The claimed limitations make the claim interpretation relied upon to reject claim 1 no longer applicable by indicating that the holding frame has a gear configured to engage with the driving gear and a guide configured to be next to the gear and abut the driving gear when the holding base is inserted into the fixing component.  The rejection of claim 1 above relies upon the claim scope including configurations where the holding frame is moved indirectly by the driving gear, through movement of the base, and claim 5 indicates the driving gear interacts directly with the holding frame.  Prior art systems which include a holding frame that interacts directly with a drive gear are also known, see for example Wada et al (US Patent 10,228,571 B2) but these configurations use a separate drive gear for the base and the frame unlike 
With regard to claims 8-9: The prior art does not teach the inclusion of a bottom plate having the claimed structure and positioning when the abutments do not abut each other. 
With regard to claim 10: The type of abutments as applied to the rejection of claim 7 above does not lend itself to duplication into a plurality of third and fourth abutments but instead formation as a single member with one third abutment any one fourth abutment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi et al (US PGPub 2020/0101906 A1) teaches a configuration similar to that of Wada.  Iinuma et al (US PGPub 2021/0200059 A1) teaches an inserted optical element carrier which carries two optical elements that are separately movable by engagement with respective driving gears.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON W RHODES, JR/Examiner, Art Unit 2852